Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 11, 2016

                                      No. 04-16-00275-CR

                                 Gabriel Barrera ZAMARRIPA,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5916
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

        On April 29, 2016, appellant filed a “Notice of Appeal From Negotiated Plea” in cause
numbers 2014-CR-5915, 2014-CR-5916, and 2014-CR-5319. It appears from the record before
us, however, that cause numbers 2014-CR-5915 and 2014-CR-5916 were dismissed pursuant to
the State’s motion on March 23, 2016 and no final judgment exists in relation to these matters.
There being no final judgment or appealable order signed by the trial court, it appears this court
lacks jurisdiction over these appeals. See Ex parte Culver, 932 S.W.2d 207, 210 (Tex. App.—El
Paso 1996, pet ref’d) (appellate courts generally only have jurisdiction to consider an appeal by a
criminal defendant where there has been a judgment of conviction).

       Accordingly, appellant is hereby ORDERED to show cause in writing, no later than May
31, 2016, why these appeals should not be dismissed for lack of jurisdiction.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.
___________________________________
Keith E. Hottle
Clerk of Court